NON-FINAL OFFICE ACTION
Acknowledgements

1.	This non-final Office Action addresses broadening reissue U.S. Application No. 17/021,915 (“instant application”).  Examiners find the actual filing date of the instant application is September 15, 2020. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
3.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
4.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.
5.	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent. These applications are:
(1)	U.S. App. No.16/540,257 (“’257 Application”);
(2)	U.S. App. No. 16/716,840 (“’840 Application”);
(3)	U.S. App. No. 16/716,787 (“’787 Application”);
(4)	U.S. App. No. 17/021,271 (“’271 Application”);
(5)	U.S. App. No. 17/021,405 (“’405 Application”);
(6)	U.S. App. No. 17/021,695 (“’695 Application”);
(7)	U.S. App. No. 17/021,867 (“’867 Application”).
claims 1-17 (“Patented Claims”). In the preliminary amendment filed October 26, 2020 ("OCTOBER 2020 CLAIM AMENDMENTS"), claims 1-17 are cancelled and claims 18-27 are added, which are grouped as follows:
Apparatus claims ;
Method claims .
Priority Claims
7.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
8.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.
Notice of Pre-AIA  or AIA  Status
9.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are found in claims 18-21 and claims 24-27. 
--Claims 18-21--
Step A of the 3-Prong Analysis
As to claims 18-21, Examiners find the following generic placeholders: “front vehicle location unit” and “position information correcting unit.”
Step B of the 3-Prong Analysis
As to the generic placeholder, “front vehicle location unit,” Examiners find the following corresponding function:	
“obtain identifier information of a second vehicle that is travelling in front of the first vehicle”;
measure a distance from the first vehicle to the second vehicle” and
“determine a position of the second vehicle using the measured distance from the first vehicle to the second vehicle.”
As to the generic place holder “a position information correcting unit,” Examiners find the following corresponding function:
“identify the identifier information of the second vehicle among the identifier information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“compare the determined position of the second vehicle with the received position information of the second vehicle among the position information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“generate a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle.”
Step C of the 3-Prong Analysis
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
--“front vehicle location unit comprising one or more processors configured to…”--
	Examiners find the addition of the limitation “one or more processors” to the claim term “front vehicle location unit” in base claim 18 is not ‘sufficient structure to perform the claimed function’ (i.e. “obtain…identifier information…, measure a distance…, and determine a position…”) because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “obtain…identifier information…, measure a distance…, and…determine a position…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘obtaining’ and ‘determining.’
one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘obtaining,’ ‘measuring,’ and ‘determining’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself do not specify sufficient structure for performing the functions of ‘obtaining,’ ‘measuring,’ and ‘determining,’ the §112(f) presumption for the “front vehicle location unit comprising one or more processors configured to…” is maintained.
--“a position information correcting unit comprising one or more processors configured to…”--

Examiners find the addition of the limitation “one or more processors” to the claim term “position information correcting unit” in base claim 18 is not ‘sufficient structure to perform the claimed function’ because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “identify the identifier information…, compare the determined position…, and generate a travel map…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘identifying,’ ‘comparing,’ and ‘generating.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘identifying,’ one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘identifying,’ ‘comparing,’ and ‘generating’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself does not specify sufficient structure for performing the functions of ‘comparing’ and ‘correcting,’ the §112(f) presumption for the “position information correcting unit comprising one or more processors configured to…” is maintained.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, Examiners do not find a corresponding structure described in the specification as performing the claimed function of generating “a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle.” See §251, §112(a), and §112(b) rejections below.
--Claims 24-27--
Step A of the 3-Prong Analysis
As to claims 24-27, Examiners find the following generic placeholders: “front vehicle location unit” and “position information correcting unit.”

Step B of the 3-Prong Analysis
As to the generic placeholder, “front vehicle location unit,” Examiners find the following corresponding function:	
“obtain identifier information of a surrounding object that is located in the surrounding area of the first vehicle”;
“measure a distance from the first vehicle to the surrounding object” and
“determine a position of the surrounding object using the measured distance from the first vehicle to the surrounding object.”
As to the generic place holder “a position information correcting unit,” Examiners find the following corresponding function:
“identify the identifier information of the surrounding object among the identifier information of the one or more surrounding vehicles received by the surrounding vehicle information receiver”
“compare the determined position of the surrounding object with the received position information of the surrounding object among the position information of the one or more surrounding vehicles received by the surrounding object information receiver”
“generate a travel map of the surrounding object according to the received position information of the surrounding object in response to the received position information of the surrounding object being within a range from the determined position of the surrounding object.”
Step C of the 3-Prong Analysis
Under MPEP §2181(I), the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
	Under MPEP §2181(I), sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to 
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
--“front vehicle location unit comprising one or more processors configured to…”--
	Examiners find the addition of the limitation “one or more processors” to the claim term “front vehicle location unit” in base claim 27 is not ‘sufficient structure to perform the claimed function’ (i.e. “obtain…identifier information…, measure a distance…, and determine a position…”) because the claim language does not specify the exact structure that performs the function in question.
obtain…identifier information…, measure a distance…, and…determine a position…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘obtaining’ and ‘determining.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘obtaining,’ ‘measuring,’ and ‘determining’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘obtaining,’ ‘measuring,’ and ‘determining’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself do not specify sufficient structure for performing the functions of ‘obtaining,’ ‘measuring,’ and ‘determining,’ the §112(f) presumption for the “front vehicle location unit comprising one or more processors configured to…” is maintained.
--“a position information correcting unit comprising one or more processors configured to…”--

Examiners find the addition of the limitation “one or more processors” to the claim term “position information correcting unit” in base claim 27 is not ‘sufficient structure to perform the claimed function’ because the claim language does not specify the exact structure that performs the function in question.
In other words, one of ordinary skill in the art would need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure to “identify the identifier information…, compare the determined position…, and generate a travel map…” because the claimed “one or more processors,” without more, is insufficient to perform the claimed functions of ‘identifying,’ ‘comparing,’ and ‘generating.’
Specifically, Examiners find one of ordinary skill in the art would need to resort to the portion of the ‘961 Patent specification for algorithms to execute the ‘identifying,’ ‘comparing,’ and ‘generating’ functions because the claimed “one or more processors” are merely general purpose microprocessors and not special purpose computers to perform the claimed ‘identifying,’ ‘comparing,’ and ‘generating’ functions (see MPEP §2181(II)(B)).
	Because the words of the claim itself does not specify sufficient structure for performing the functions of ‘comparing’ and ‘correcting,’ the §112(f) presumption for the “position information correcting unit comprising one or more processors configured to…” is maintained.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the generic placeholder “front vehicle location unit,” Examiners do not find  a corresponding structure described in the specification as performing the claimed function because unlike the structure of claims 18-21, which is directed to ‘obtaining,’ ‘measuring,’ and ‘determining’ the positon of vehicles, the function of claims 24-27 is directed to ‘obtaining,’ ‘measuring,’ and ‘determining’ the positon of objects, which do 
As to the generic placeholder “position information correcting unit,” Examiners do not find  a corresponding structure described in the specification as performing the claimed function because unlike the structure of claims 18-21, which is directed to ‘identifying,’ ‘comparing,’ and ‘generating’ the positon of vehicles, the function of claims 24-27 is directed to ‘identifying,’ ‘comparing,’ and ‘generating’ the positon of objects, which do not employ vehicle-to-vehicle communication (i.e., V2V communication).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this case, Examiners do not find a corresponding structure described in the specification as performing the claimed function of generating “a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle.” See §251, §112(a), and §112(b) rejections below.

Claim Rejections - 35 USC § 101
12.	Claims 22-23 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
--Claim 22--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “obtaining…identifier information of a front travelling vehicle” may be achieved, by a human, by merely looking at the license plate of the front travelling vehicle.1
Examiners find the limitation “determining, by a measurement device’ a position of the front travelling vehicle” may be achieved, by a human, by merely looking at highway mile markers (i.e., the measurement device) and judging how far the vehicle in front of her is travelling.
Examiners find the limitation “receiving identifier information and position information of the one or more surrounding vehicles that are travelling in the surrounding area” may be achieved, by a human, merely by listening to a recited list of vehicle license plates and their respective positions.
Examiners find the limitation “identifying a surrounding vehicle comprising identifier information corresponding to the identifier information of the front travelling vehicle among the received identifier information of the one or more surrounding vehicles as being a matching surrounding vehicle corresponding to the front travelling vehicle,” may be achieved, by a human, who has listened to the recited list of vehicle plates and their respective positions and by looking at the license plate of the vehicle travelling in front of her and determining whether the car in front of her is located in the position recited in the received list of surrounding vehicles.
Examiners find the limitation “generating a travel map of the matching surrounding vehicle according to the received position information of the matching surrounding vehicle in response to the received position information of the matching surrounding vehicle being with a range from the determined position of the front travelling vehicle,” may be achieved, by a human using a pen and paper by sketching a map showing the position of the matching surrounding vehicle, which was observed by the human herself as being within a range of the determined position.
Thus, when considered as a whole, claim 23 is directed to an abstract idea because all the limitations are mental processes involving observation, evaluating, and judgment that can be performed in the human mind, or by a human using a pen and paper.
As to prong #2 of step 2A of the eligibility analysis, Examiners find this abstract idea) is not integrated into a practical application. Specifically, the addition of the phrase “by a sensor” does not integrate the abstract idea of “obtaining…identifier information of a front travelling vehicle” into a practical application because the “sensor” is merely the tool to perform the abstract idea of “…obtaining…identifier information of a front travelling vehicle) (see MPEP §2106.05(f)).

--Claim 23--
As to prong #1 of step 2A of the eligibility analysis, Examiners find this claim is directed to an abstract idea, i.e., a mental process involving observation, evaluating, and judgment, that can be performed in the human mind, or by a human using a pen and paper (see MPEP §2106.04(a)(2)(III)).
Specifically, Examiners find the limitation “determining a correction value based on a difference between the received position information of the matching surrounding vehicle and the determined position of the front travelling vehicle in response to the received position information of the matching surrounding vehicle being out of the range from the determined position of the front travelling vehicle” may be achieved, by a human, merely by considering the list of license plates and corresponding positions of the vehicles with the respective license plates with the information obtained by looking at a vehicle with the license plate and noting that the specific vehicle is not where it is said to be on the list of surrounding vehicles and then correcting the list according to the person’s visual determination of the position of the vehicle.
Thus, the addition of this limitation to the mental processes of base claim 23, considered as a whole, is directed to an abstract idea because all the limitations are 
As to prong #2 of step 2A of the eligibility analysis, Examiners find this judicial exception (i.e., the abstract idea) is not integrated into a practical application because all the claim limitations are directed to the abstract idea and the claim does not include additional elements.
As to step 2B of the eligibility analysis, Examiners find the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all the limitations are directed to the abstract idea and the claim does not include additional elements.
35 USC § 251-New Matter
13.	Claims 18-21 and 24-27 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to claim 18, the new matter is “generate a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle.”
As to claim 19, the new matter is “determine a correction value based on a difference between the received position information of the second vehicle and the determined position of the second vehicle in response to the received position information of the second vehicle being out of the range from the determined position of the second vehicle.”
claims 20-21, these claims are rejected for the new matter in the base claim.
As to claim 24, the new matter is “generate a travel map of the surrounding object according to the received position information of the surrounding object in response to the received position information of the surrounding object being within a range from the determined position of the surrounding object.”
As to claim 25, the new matter is “determine a correction value based on a difference between the received position information of the surrounding object and the determined position of the surrounding object in response to the received position information of the surrounding object being out of the range from the determined position of the surrounding object.”
As to claims 26-27, these claims are rejected for the new matter in the base claim.
Also as to claims 24-27, the new matter is the shift from the claim term “vehicle” to “object.”
As to the specification amendment filed October 26, 2020, the amendment from “in its entirety” to “for all purposes” is new matter because “for all purposes” is broader than “in its entirety.”
Claim Rejections - 35 USC § 112
14.	Claims 18-21 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
As to claims 18-21 and 24-27, Examiners do not find a written description of the structure corresponding to the function “generate a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle.”
Also, Examiners do not find a written description of the structure corresponding to the function “determine a correction value based on a difference between the received position information of the second vehicle and the determined position of the second vehicle in response to the received position information of the second vehicle being out of the range from the determined position of the second vehicle.”
As to claims 18-21 and 24-27, Applicant has pointed to figures 1 and 2 and col.4:1 to col.6:35 to support these (see support for claim changes pursuant to 37 CFR 1.173 in Remarks filed Sept. 15, 2020, pg. 7). However, the support for the limitation is not apparent in figures 1, 2, and col.4 to col.6:35 nor does there appear to be a written description of the limitations in the application as filed because Examiners do not find a description pertaining to the second vehicle being within a range of a determined position in either the position correction step or the map generation step.
Also as to claims 24-27, Examiners do not find a written description to support a shift in claim terms from “vehicle” to “object.” Applicant has pointed to figures 1 and 3 and col.4:1-26 and col.6:36 to col.7:56 to support claim 27-31 (see support for claim vehicle” to “object.”
15.	Claims 18-21 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 18, the claimed “a position information correcting unit…configured to…generate a travel map of the second vehicle according to the received position information of the second vehicle in response to the received position information of the second vehicle being within a range from the determined position of the second vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of ‘generating a travel map…in response to the received position information of the second vehicle being with a range from the determined position of the second vehicle.’ Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claim 19, the claimed “a position information correcting unit…configured to…determine a correction value based on a difference between the received position information of the matching surrounding vehicle and the determined position of the front travelling vehicle in response to the received position information of the matching surrounding vehicle being out of the range from the determined position of the front travelling vehicle”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of ‘determining a correction value… in response to the received position information of the second vehicle being with a range from the determined position of the second vehicle.’ Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claims 20-21, these claims are indefinite because base claim 18 is indefinite.
As to claim 24, the claimed “a position information correcting unit…configured to…generate a travel map of the surrounding object according to the received position information of the surrounding object in response to the received position information of the surrounding object being within a range from the determined position of the surrounding object” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of ‘generating a travel map…in response to the received position information of the surrounding object being with a range from the determined position of the surrounding object’ Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
claim 25, the claimed “a position information correcting unit…configured to…determine a correction value based on a difference between the received position information of the matching surrounding vehicle and the determined position of the front travelling vehicle in response to the received position information of the matching surrounding vehicle being out of the range from the determined position of the front travelling vehicle”” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of ‘determining a correction value… in response to the received position information of the surrounding object being with a range from the determined position of the surrounding object.’ Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As to claims 26-27, these claims are indefinite because base claim 24 is indefinite.
Also as to claims 24-27, the claims are indefinite because the corresponding structure for the shift in functional language from “vehicle” to “object” is not described.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling at (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                       
                                                                                                                                                                         /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim phrase “by a sensor” in “obtaining, by a sensor, identifier information of a front travelling vehicle” is addressed in the analysis of prong #2 of step 2A, which is presented below.